In an action, inter alia, to set aside an allegedly fraudulent *547conveyance, the defendant 238 Rodney, LLC, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rothenberg, J.), dated January 5, 2009, as granted that branch of the plaintiff’s motion which was for leave to enter a default judgment against it and denied its cross motion, among other things, to compel the plaintiff to accept its answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party seeking to vacate a default in appearing pursuant to CPLR 5015 (a) (1) must demonstrate both a reasonable excuse for the default and the existence of a potentially meritorious defense (see e.g. Wauchope v Williams, 71 AD3d 876, 877 [2010]; HSBC Bank USA N.A. v Nuteh 72 Realty Corp., 70 AD3d 998 [2010]). The appellant failed to meet that burden. Its remaining contentions are without merit. Prudenti, PJ., Rivera, Santucci and Miller, JJ., concur.